Citation Nr: 1638471	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  14-06 919A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for service connected right rhomboid muscle strain.

2. Entitlement to an initial rating in excess of 10 percent for service connected scar, upper back.

3. Entitlement to an initial compensable rating for service connected degenerative joint disease of the cervical spine.

4. Entitlement to service connection for head pain and head numbness.

5. Entitlement to service connection for impairment of the muscles at the second right rib.

6. Entitlement to service connection for an eye condition.

7. Entitlement to service connection for right knee/right leg flexibility.

8. Entitlement to service connection for a left hand condition.

9. Entitlement to service connection for loss of body flexibility.

10. Entitlement to service connection for acne.

11. Entitlement to service connection for diarrhea.

12. Entitlement to service connection for nausea.

13. Entitlement to service connection for dizziness.

14. Entitlement to service connection for degenerative joint disease (other than the cervical spine).

15. Entitlement to service connection for a scar (other than a service-connected upper back scar).

16. Entitlement to service connection for a swollen face and lips.

17. Entitlement to service connection for right foot pain.


ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel


INTRODUCTION

The Veteran completed active duty service from May 2009 to October 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February and March 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, and a June 2013 rating decision by the VA RO in St. Paul, Minnesota.  Although the June 2013 rating decision also denied service connection for an acquired psychiatric disorder, this appeal was subsequently transferred to the Regional Office in Milwaukee, Wisconsin, who granted service connection for an adjustment disorder with mixed mood anxiety and depression in a June 2015 rating decision.  As such, that issue is no longer before the Board.

With his August 2015 formal appeal the Veteran requested a Travel Board hearing.  However, as documented in an August 2, 2016 letter, the Agency of Original Jurisdiction (AOJ) mistakenly scheduled the Veteran for a videoconference hearing on August 31, 2016 at Chicago, Illinois RO.  In response to this notification, the Veteran sent a letter to the Chicago, Illinois RO postmarked on August 8, 2016, and received by that office on August 10, 2016.  In this letter, the Veteran indicated that he had requested a Travel Board hearing, not a videoconference hearing, and again requested a Travel Board hearing.  The Veteran followed by faxing another request on August 29, 2016, in which he explained that he went to the Chicago, Illinois RO in person on August 26, 2016 to inquire about his hearing, but felt very uncomfortable and anxious there because he had been employed at that RO two years prior.  He asked to reschedule his hearing because of his prior Travel Board request, because he needed a hearing scheduled at the Milwaukee RO instead of the Chicago RO due to his anxiety, because he had procured new evidence in support of his appeal, and because he needed his brother to assist him with the hearing due to his anxiety and memory issues.  However, the Chicago RO did not reschedule his hearing, and the Veteran did not appear for the August 31, 2016 videoconference hearing.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board has also considered documentation included in the Virtual VA system in reaching the determination below.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

As discussed above, the Veteran did not attend his scheduled August 31, 2016 videoconference hearing for a variety of reasons, including anxiety issues he experienced about his appeal being handled at the Chicago Illinois RO, of which the Veteran is a former employee.  Additionally, the Veteran was erroneously scheduled for a videoconference hearing, despite requesting a Travel Board hearing with his August 2015 formal appeal.  Accordingly, because good cause is demonstrated by the record, the Board has granted the Veteran's motion to reschedule his Board hearing.  38 C.F.R. § 20.702 (c)(2) (2015).  As such, because the Board may not proceed with an adjudication of the Veteran's appeal without affording the Veteran the opportunity for the requested hearing, remand of this claim is required.  See 38 U.S.C.A. § 7107 (b); 38 C.F.R. § 20.700 (a) (2015).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing before the Board at the Milwaukee, Wisconsin RO, or other available RO local to the Veteran that is not the Chicago, Illinois RO.  The RO should notify the Veteran at his correct address and his representative, if any, of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b) (2015).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
B.W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




